DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending in the instant application. Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-7 are rejected.
Information Disclosure Statements
	The information disclosure statements filed on December 17, 2020 and December 30, 2020 have been considered and signed copies of form 1449 are enclosed herewith. 
Election/Restrictions
	Applicant’s election without traverse of the compound 7 in Example 7 in the response filed on March 31, 2022 is acknowledged. Upon further searched and consideration, however, the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 1-7 has been searched and examined in its entirety). 
	It is noted that claims 8-12 as amended are no longer drawn to non-statutory subject matter under 35 U.S.C. 101. However, the claims have been added to a new group and are withdrawn (see above explanation). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With regards to claims 1 and 2, in the definition for L, the terms “cascade bisaryl,” “cascade bisheteroaryl” and “cascade aryl and heteroaryl” render the claims indefinite. The terms are not defined in the specification; therefore, it is unclear what exactly can be considered a cascade bisaryl, cascade bisheteroaryl, cascade aryl, or cascade heteroaryl. Appropriate correction is required. For example, this rejection can be overcome by amending the claims to include specific examples or definitions for cascade bisaryl, cascade bisheteroaryl and cascade aryl and heteroaryl. 
Claim 2 recites the limitation "n1 is selected from a group consisting of 0, 1, 2, 3, 4, 5, 6, 7, and 8" and the definition of n1 disclosed in claim 1 (from which claim 2 depends) does not include 0. Therefore, there is insufficient antecedent basis for this limitation in the claim and appropriate correction is required. This rejection can be overcome by deleting 0 from the definition of n1 in claim 2, for example. 
Claim 6, which depends on claim 1, recites compounds wherein n1 is zero in formula (I) and there is insufficient antecedent basis for these compounds in the claim (see explanation above).  An example of such a compound is 
    PNG
    media_image1.png
    101
    161
    media_image1.png
    Greyscale
.  Appropriate correction is required. This rejection can be overcome, for example, by deleting such compounds from the claim. 
Claim 4 recites that L or the aryl ring can be substituted with R11 and the definition for L disclosed in claim 1 (from which claim 4 depends) includes a smaller list of possible substituents (i.e., “the aryl or the heteroaryl may be each independently substituted by one or more substituents selected from a group consisting of hydroxyl, halogen, alkyl, alkoxyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl”). Therefore, there is insufficient antecedent basis for this limitation in the claim and appropriate correction is required. This rejection can be overcome, for example, by amending the definition for R11 in claim 4 to include only what is listed as a possible substituent in claim 1. 
Claim 5 recites that L or the bisaryl ring can be substituted with R11 and the definition for L disclosed in claim 1 (from which claim 5 depends) includes a smaller list of possible substituents (see explanation above). Also, the definition for X2 is broader in claim 5 than the definition disclosed in the claim 1 (i.e., “bisaryl and bisheteroaryl linked by N, O, S or 
    PNG
    media_image2.png
    50
    45
    media_image2.png
    Greyscale
”). Therefore, there is insufficient antecedent basis for these limitations in the claim and appropriate correction is required. This rejection can be overcome, for example, by amending the definitions for R11 and X2 in claim 5 to include only what is defined in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626